                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

APPLIED UNDERWRITERS, INC., a
Nebraska Corporation;
                                                                         8:17CV401
                         Plaintiff,

         vs.                                                              ORDER

SEDGWICK CLAIMS MANAGEMENT
SERVICES, INC., a Delaware Corporation;

                         Defendant.


        Pursuant to a previous order of the Court, the parties have submitted a report advising as
to the status of this action. (Filing No. 23.) In accordance with the agreement of the parties as set
forth in the status report,


        IT IS ORDERED:


        1.      By December 21, 2018, Plaintiff shall file a motion for leave to amend its
complaint, or to notify the Court and opposing counsel that it does not intend to do so. If Plaintiff
elects not to seek leave to amend, Defendant shall file a responsive pleading to the current
complaint by January 4, 2019. The parties will then submit their Rule 26(f) Report by January 25,
2019.


        2.       If Plaintiff files a motion for leave to amend its complaint, Defendant shall
respond to the motion by January 11, 2019. Plaintiff shall file its reply brief by January 18, 2019.


        Dated this 14th day of December, 2018.

                                                      BY THE COURT:

                                                      s/ Susan M. Bazis
                                                      United States Magistrate Judge
